Exhibit 10.1

 

EPIQ SYSTEMS, INC.

2004 EQUITY INCENTIVE PLAN

 

(amended and restated effective as of January 1, 2016)

 

1. Purpose.

 

This plan shall be known as the Epiq Systems, Inc. Amended and Restated 2004
Equity Incentive Plan (this “Plan”). The purpose of this Plan shall be to
promote the long-term growth and profitability of Epiq Systems, Inc. (the
“Company”) and its Subsidiaries by (i) providing certain directors, officers and
employees of, and certain other individuals who perform services for, or to whom
an offer of employment has been extended by, the Company and its Subsidiaries
with incentives to maximize stockholder value and otherwise contribute to the
success of the Company and (ii) enabling the Company to attract, retain and
reward the best available persons for positions of responsibility. Any
combination of Awards may be made under this Plan.

 

2. Definitions.

 

(a) “Award” means any Non-Qualified Stock Option, Incentive Stock Option, SAR,
Restricted Stock, Shares, Other Stock-Based Awards, cash or Performance Award.

 

(b) “Board of Directors” and “Board” mean the board of directors of the Company.

 

(c) “Cause,” unless otherwise defined in a participant’s award grant agreement
or in a participant’s written employment arrangement with the Company or any of
its Subsidiaries in effect on the Grant Date (as amended from time to time
thereafter), means the occurrence of one or more of the following events:

 

(i) conviction of a felony or any crime or offense lesser than a felony
involving fraud, embezzlement, dishonesty, moral turpitude or the property of
the Company or a Subsidiary; or

 

(ii) conduct that has caused, or should have reasonably been expected to cause,
demonstrable and serious injury to the Company or a Subsidiary, monetary or
otherwise; or

 

(iii) refusal to perform or substantial disregard of material duties properly
assigned, as determined by the Company; or

 

(iv) breach of duty of loyalty to the Company or a Subsidiary or other act of
fraud or dishonesty with respect to the Company or a Subsidiary, including any
unauthorized use or disclosure of any proprietary information or trade secrets
of the Company or any other party to whom the participant owes an obligation of
nondisclosure as a result of his or her relationship with the Company.

 

The definition of Cause set forth in a participant’s award grant agreement shall
control only with respect to such award grant agreement (and no other agreement)
if such definition is different from the definition of Cause set forth in this
Plan or in the participant’s written employment arrangement with the Company or
any of its Subsidiaries in effect on the Grant Date (as amended from time to
time thereafter).

 

(d) “Change in Control” means the consummation of an event constituting one of
the following:

 

(i) if any “person” or “group” as those terms are used in Sections 13(d) and
14(d) of the Exchange Act or any successors thereto is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act or any
successor thereto), directly or indirectly, of securities of the Company
representing 50% or more of the combined voting power of the Company’s then
outstanding voting securities; or

 

(ii) during any period of two consecutive years, a majority of the Board ceases
to be constituted by individuals who either (A) at the beginning of such period
constituted the Board, or (B) thereafter became new directors whose election by
the Board or nomination for election by the Company’s stockholders was approved
by at least two-thirds of the directors then still in office who either were
directors at the beginning of the period or whose election was previously so
approved; or

 

A-1

--------------------------------------------------------------------------------


 

(iii) a merger or consolidation of the Company with any other entity in which
the Company is not the surviving entity (in each case, the surviving entity of
such merger or consolidation shall be the New Employer, as defined below), other
than a merger or consolidation (A) which would result in all or a portion of the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than 50% of the combined
voting power of the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation or (B) by which the
corporate existence of the Company is not affected and following which the
Company’s chief executive officer and directors retain their positions with the
Company (and constitute at least a majority of the Board);

 

(iv) for any and all Awards issued prior to July 28, 2016, the stockholders of
the Company approve a plan of complete liquidation of the Company or an
agreement for the sale or disposition by the Company of all or substantially all
the Company’s assets; or

 

(v) for any and all Awards issued after July 28, 2016, (a) the consummation of a
sale or disposition by the Company of all or substantially all of the Company’s
assets other than the sale or disposition of all or substantially all of the
Company’s assets to a person or persons who beneficially own, directly or
indirectly, 50% or more of the combined voting power of the voting securities of
the Company outstanding at the time of the sale, or (b) the stockholders of the
Company approve a plan of complete liquidation of the Company.

 

(e) “Code” means the Internal Revenue Code of 1986, as amended.

 

(f) “Committee” means the Compensation Committee of the Board or such other
committee that consists solely of two or more members of the Board, each of whom
is a “Non-Employee Director” within the meaning of SEC Rule 16b-3 and is an
“outside director” within the meaning of Treasury Regulation §1.162-27(e)(3);
provided that, if for any reason the Committee shall not have been appointed by
the Board to administer this Plan, all authority and duties of the Committee
under this Plan shall be vested in and exercised by the Board, and the term
“Committee” shall be deemed to mean the Board for all purposes herein.

 

(g) “Common Stock” means the common stock, par value $0.01 per share, of the
Company, and any other shares into which such stock may be changed by reason of
a recapitalization, reorganization, merger, consolidation or any other change in
the corporate structure or capital stock of the Company.

 

(h) “Competition” is deemed to occur, unless otherwise defined in a
participant’s award grant agreement or in the participant’s written employment
arrangement with the Company or any of its Subsidiaries in effect on the Grant
Date (as amended from time to time thereafter) if a person whose employment with
the Company or its Subsidiaries has terminated obtains a position as a full-time
or part-time employee of, as a member of the board of directors of, or as a
consultant or advisor with or to, or acquires an ownership interest in excess of
5% of, a corporation, partnership, firm or other entity that engages in any of
the businesses of the Company or any Subsidiary with which the person was
involved in a management role at any time during his or her last five years of
employment with or other service for the Company or any Subsidiaries. The
definition of Competition set forth in a participant’s award grant agreement
shall control only with respect to such award grant agreement (and no other
agreement) if such definition is different from the definition of Competition
set forth in this Plan or in the participant’s written employment arrangement
with the Company or any of its Subsidiaries in effect on the Grant Date (as
amended from time to time thereafter).

 

(i) “Covered Employee” is any Eligible Employee who (i) as of the close of the
taxable year, is the chief executive officer of the Company or is an individual
acting in that capacity, (ii) the total compensation of the employee for the
taxable year is required to be reported to shareholders under the executive
compensation disclosure rules under the Exchange Act, or (iii) is otherwise a
“covered employee” for purposes of Section 162(m) of the Code.

 

A-2

--------------------------------------------------------------------------------


 

(j) “Disability” means a disability that would entitle an eligible participant
to payment of monthly disability payments under any Company long-term disability
plan or as otherwise determined by the Committee.

 

(k) “Eligible Person” means those directors (including Non-Employee Directors),
officers (including non-employee officers) and employees of, and other
individuals performing services for, or to whom an offer of employment has been
extended by, the Company and its Subsidiaries selected by the Committee
(including participants located outside the United States).

 

(l) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

(m) “Family Member” has the meaning given to such term in General Instructions
A.1(a)(5) to Form S-8 under the Securities Act of 1933, as amended, and any
successor thereto.

 

(n) “Fair Market Value” of a share of Common Stock of the Company means, as of
the date in question, the officially-quoted closing selling price of the stock
(or if no selling price is quoted, the bid price) on the principal securities
exchange on which the Common Stock is then listed for trading (including for
this purpose the Nasdaq Global Select Market) (the “Market”) for the applicable
trading day or, if the Common Stock is not then listed or quoted in the Market,
the Fair Market Value shall be the fair value of the Common Stock determined in
good faith by the Committee; provided, however, that when Shares received upon
exercise of an Option are immediately sold in the open market, the net sale
price received may be used to determine the Fair Market Value of any shares used
to pay the exercise price or applicable withholding taxes and to compute the
withholding taxes.

 

(o) “Grant Date” means the date on which the Board or the Committee determines
and approves the grant of an Award. Such approval shall include, but not be
limited to, a final determination as to the Award recipient(s), exercise price
(if any), number of Awards or shares subject to an Award granted to each
recipient, vesting schedule, and the type of such Awards (e.g., Incentive Stock
Options, Non-qualified Stock Options, Restricted Stock).

 

(p) “Incentive Stock Option” means an option conforming to the requirements of
Section 422 of the Code and any successor thereto.

 

(q) “Market” has the meaning given such term in Section 2(n).

 

(r) “New Employer” means the employer of a participant under this Plan, or the
parent or a subsidiary of such employer, immediately following a Change in
Control.

 

(s) “Non-Employee Director” has the meaning given to such term in Rule 16b-3
under the Exchange Act and any successor thereto.

 

(t) “Non-qualified Stock Option” means any stock option other than an Incentive
Stock Option.

 

(u) “Option” means a Non-Qualified Stock Option and/or an Incentive Stock
Option.

 

(v) “Other Stock-Based Awards” has the meaning given such term in Section 9.

 

(w) “Performance Award” means a performance-based Award determined under
Sections 8, 9 and 10 of this Plan.

 

(x) “Performance-Based Exception” means the performance-based exception from the
tax deductibility limitations of Code Section 162(m) contained in Code Section
162(m)(4)(C) (including the special provision for options thereunder).

 

(y) “Performance Goals” means the objective criteria determined by the
Committee, the degree of attainment of which shall determine the grant, payment
or vesting of a Performance Award. Performance Goals may contain threshold and
maximum levels of achievement and, with respect to Performance Awards granted to
Covered Persons, must be based upon one or more of the Performance Measures set
forth in Section 10(c)(i).

 

A-3

--------------------------------------------------------------------------------


 

(z) “Performance Period” means that period established by the Committee at the
time any Award is granted or at any time thereafter during which the attainment
of performance goals specified by the Committee with respect to that Award are
to be measured. Except as provided in Section 10, a Performance Period may be a
year or a longer or shorter period.

 

(aa) “Restricted Stock” means an Award of Shares under this Plan that is subject
to restrictions under Section 8.

 

(bb) “Retirement” means, unless otherwise defined under an applicable award
grant agreement, retirement as defined under the Company’s tax-qualified pension
plan, or, if the Company does not maintain a tax-qualified pension plan, the
Committee’s determination that a participant’s termination of employment is
deemed to be a retirement.

 

(cc) “Shares” means any share of the Common Stock of the Company.

 

(dd) “SARs” means an Award of Stock Appreciation Rights under this Plan that is
subject to Sections 7 and 8.

 

(ee) “Subsidiary” means a corporation or other entity of which outstanding
shares or ownership interests representing 50% or more of the combined voting
power of such corporation or other entity entitled to elect the management
thereof, or such lesser percentage as may be approved by the Committee, are
owned directly or indirectly by the Company.

 

(ff) “Year” means the fiscal year of the Company.

 

3. Administration.

 

The Plan shall be administered by the Committee; provided that a majority of the
independent directors of the Board may, in their sole discretion, at any time
and from time to time, resolve to administer this Plan, in which case the term
“Committee” shall be deemed to mean such independent directors for all purposes
herein. Subject to the provisions of this Plan, the Committee shall be
authorized to:

 

(i) select persons to participate in this Plan;

 

(ii) determine the form and substance of grants made under this Plan to each
participant, and the conditions and restrictions, if any, subject to which such
grants will be made;

 

(iii) certify that the conditions and restrictions applicable to any grant have
been met;

 

(iv) modify the terms of grants made under this Plan;

 

(v) interpret this Plan and grants made thereunder;

 

(vi) make any adjustments necessary or desirable in connection with grants made
under this Plan to eligible participants located outside the United States; and

 

(vii) adopt, amend, or rescind such rules and regulations, and make such other
determinations, for carrying out this Plan as it may deem appropriate.

 

Decisions of the Committee on all matters relating to this Plan shall be in the
Committee’s sole discretion and shall be conclusive and binding on all parties.
The validity, construction, and effect of this Plan and any rules and
regulations relating to this Plan shall be determined in accordance with
applicable federal and state laws and rules and regulations promulgated pursuant
thereto. No member of the Committee and no officer of the Company shall be
liable for any action taken or omitted to be taken by such member, by any other
member of the Committee or by any officer of the Company in connection with the
performance of duties under this Plan, except for such person’s own willful
misconduct or as expressly provided by statute.

 

The expenses of this Plan shall be borne by the Company. The Plan shall not be
required to establish any special or separate fund or make any other segregation
of assets to assume the payment of any Award under this Plan, and rights to the
payment of such awards shall be no greater than the rights of the Company’s
general creditors.

 

A-4

--------------------------------------------------------------------------------


 

4. Shares Available for this Plan.

 

Subject to adjustments as provided in Section 16, no more than a total of
10,825,000 shares of Common Stock are authorized for issuance pursuant to this
Plan, and no equity awards shall be made under other Company plans after the
date of shareholder approval of this most recent amendment and restatement;
provided that there shall be added to the reserve of shares that are authorized
and available for issuance pursuant to this Plan any shares that are currently
subject to awards but as to which shares are not issued due to a forfeiture,
cancellation, or other settlement thereof (except for any shares subject to
inducement awards that were granted pursuant to an exemption from shareholder
approval). Such Shares may be in whole or in part authorized and unissued or
held by the Company as treasury shares. If any grant under this Plan expires or
terminates unexercised, becomes unexercisable or is forfeited as to any Shares,
or is tendered or withheld as to any shares in payment of the exercise price of
the grant or the taxes payable with respect to the exercise, then such
unpurchased, forfeited, tendered or withheld Shares shall thereafter be
available for further grants under this Plan unless, in the case of Options
granted under this Plan, related SARs are exercised. Upon termination of this
Plan, any remaining unpurchased, forfeited, tendered or other withheld shares
that were reserved for Awards shall be released to the Company and/or otherwise
considered available for issuance outside of this Plan unless otherwise
specifically determined by the Board or the Company by-laws, as applicable.

 

Without limiting the generality of the foregoing provisions of this Section 4 or
the generality of the provisions of Sections 3, 6 or 18 or any other section of
this Plan, the Committee may, at any time or from time to time, and on such
terms and conditions (that are consistent with and not in contravention of the
other provisions of this Plan) as the Committee may, in its sole discretion,
determine, enter into agreements (or take other actions with respect to Options)
for new Options containing terms (including exercise prices) more (or less)
favorable than the outstanding Options, provided that no repricing under the
rules of the Market shall occur unless approved by the Company’s shareholders.

 

5. Participation.

 

Participation in this Plan shall be limited to Eligible Persons. Nothing in this
Plan or in any grant thereunder shall confer any right on a participant to
continue in the employ as a director or officer of or in the performance of
services for the Company or shall interfere in any way with the right of the
Company to terminate the employment or performance of services or to reduce the
compensation or responsibilities, with or without Cause, of a participant at any
time. By accepting any Award under this Plan, each participant and each person
claiming under or through him or her shall be conclusively deemed to have
indicated his or her acceptance and ratification of, and consent to, any action
taken under this Plan by the Company, the Board or the Committee.

 

Incentive Stock Options, Non-qualified Stock Options, SARs, alone or in tandem
with Options, Restricted Stock Awards, or any combination thereof may be granted
to such persons and for such number of Shares as the Committee shall determine
subject to the terms of this Plan (such individuals to whom grants are made
being sometimes herein called “optionees” or “grantees”). Determinations made by
the Committee under this Plan need not be uniform and may be made selectively
among Eligible Persons under this Plan, whether or not such persons are
similarly situated. A grant of any type made hereunder in any one year to an
Eligible Person shall neither guarantee nor preclude a further grant of that or
any other type to such participant in that year or subsequent years.

 

Notwithstanding anything to the contrary, the maximum value as of the Grant Date
of any Share-based Award granted to any Non-Employee Director during any
calendar year will not exceed $270,000, such limit which, for the avoidance of
doubt, applies to Awards granted under this Plan only and does not include
Shares granted in lieu of all or any portion of such Non-Employee Director’s
cash retainer fees.

 

A-5

--------------------------------------------------------------------------------


 

6. Incentive and Non-qualified Stock Options and SARs.

 

The Committee may from time to time grant to Eligible Persons Incentive Stock
Options, Non-qualified Stock Options, or any combination thereof; provided that
the Committee may grant Incentive Stock Options only to Eligible Persons that
are employees of the Company or its Subsidiaries (as defined for this purpose in
Section 424(f) of the Code or any successor thereto). In any one calendar year,
the Committee shall not grant to any one participant Non-qualified Stock
Options, Incentive Stock Options or SARs to purchase a number of Shares in
excess of 300,000 Shares for each type of Award, as such number may be adjusted
pursuant to Section 16 below. The Options granted shall take such written form
as the Committee shall determine, subject to the following terms and conditions.

 

It is the Company’s intent that Non-qualified Stock Options granted under this
Plan not be classified as Incentive Stock Options, that Incentive Stock Options
be consistent with and contain or be deemed to contain all provisions required
under Section 422 of the Code and any successor thereto, and that any
ambiguities in construction be interpreted in order to effectuate such intent.
Each award grant agreement shall specifically indicate whether the Option
granted is an Incentive Stock Option or a Non-qualified Stock Option. If an
Incentive Stock Option granted under this Plan does not qualify as such for any
reason, then to the extent of such non-qualification, the Option represented
thereby shall be regarded as a Non-qualified Stock Option duly granted under
this Plan, provided that such Option otherwise meets this Plan’s requirements
for Non-qualified Stock Options.

 

(a) Price. The price per Share deliverable upon the exercise of each Option
(“exercise price”) shall be established by the Committee and may not be less
than 100% of the Fair Market Value of a Share as of the Grant Date of the
Option, and in the case of the grant of any Incentive Stock Option to an
employee who, at the time of the grant, owns more than 10% of the total combined
voting power of all classes of stock of the Company or any of its Subsidiaries,
the exercise price may not be less than 110% of the Fair Market Value of a Share
as of the Grant Date of the Option, in each case unless otherwise permitted by
Section 422 of the Code or any successor thereto.

 

(b) Payment. Options may be exercised, in whole or in part, upon payment of the
exercise price of the Shares to be acquired. Unless otherwise determined by the
Committee, payment shall be made (i) in cash (including check, bank draft, money
order or wire transfer of immediately available funds), (ii) by delivery of
outstanding Shares with a Fair Market Value on the date of exercise equal to the
aggregate exercise price payable with respect to the Options exercised, (iii) by
simultaneous sale through a broker reasonably acceptable to the Committee of
Shares acquired on exercise, as permitted under Regulation T of the Federal
Reserve Board, (iv) by authorizing the Company to withhold from issuance a
number of Shares issuable upon exercise of the Options, which, when multiplied
by the Fair Market Value of a Share on the date of exercise, is equal to the
aggregate exercise price payable with respect to the Options so exercised or (v)
by any combination of the foregoing. Notwithstanding any other provision of this
Plan to the contrary, no participant who is a director or an “executive officer”
of the Company within the meaning of Section 13(k) of the Exchange Act shall be
permitted to make payment with respect to any Awards, or continue any extension
of credit with respect to such payment with a loan from the Company or a loan
arranged by the Company in violation of Section 13(k) of the Exchange Act.

 

In the event a grantee elects to pay the exercise price payable with respect to
an Option pursuant to clause (ii) above, (A) only a whole number of Shares (and
not fractional Shares) may be tendered in payment, and (B) Common Stock must be
delivered to the Company. Delivery for this purpose may, at the election of the
grantee, be made either by (1) physical delivery of the certificate(s) for all
such Shares tendered in payment of the price, accompanied by duly executed
instruments of transfer in a form acceptable to the Company, or (2) direction to
the grantee’s broker to transfer, by book entry, such Shares from a brokerage
account of the grantee to a brokerage account specified by the Company. When
payment of the exercise price is made by delivery of Shares, the difference, if
any, between the aggregate exercise price payable with respect to the Option
being exercised and the Fair Market Value of the Shares tendered in

 

A-6

--------------------------------------------------------------------------------


 

payment (plus any applicable taxes) shall be paid in cash. No grantee may tender
Shares having a Fair Market Value exceeding the aggregate exercise price payable
with respect to the Option being exercised (plus any applicable taxes).

 

In the event a grantee elects to pay the exercise price payable with respect to
an Option pursuant to clause (iv) above, only a whole number of Share(s) (and
not fractional Shares) may be withheld in payment. When payment of the exercise
price is made by withholding of Shares, the difference, if any, between the
aggregate exercise price payable with respect to the Option being exercised and
the Fair Market Value of the Shares withheld in payment (plus any applicable
taxes) shall be paid in cash. No grantee may authorize the withholding of Shares
having a Fair Market Value exceeding the aggregate exercise price payable with
respect to the Option being exercised (plus any applicable taxes). Any withheld
Shares shall no longer be issuable under such Option.

 

(c) Terms of Options. The term during which each Option may be exercised shall
be determined by the Committee; provided that: (i) no Option shall be
exercisable in whole or in part more than ten (10) years after the Grant Date;
and (ii) and no Incentive Stock Option granted to an employee who at the time of
the grant owns more than 10% of the total combined voting power of all classes
of stock of the Company or any of its Subsidiaries shall be exercisable more
than five (5) years after the Grant Date; in each case unless otherwise
permitted by Section 422 of the Code or any successor thereto. All rights to
purchase Shares pursuant to an Option shall, unless sooner terminated, expire at
the date designated by the Committee. Each Option shall be subject to a minimum
vesting period of at least one (1) year commencing from the Grant Date; provided
that up to an aggregate 540,000 Shares underlying Options and SARs may be issued
during the effectiveness of this Plan without being subject to a minimum vesting
period. For the purpose of clarity, this clause (c) will not prevent the
Committee from accelerating the vesting of any Option in accordance with any of
the provisions set forth in this Plan. The Committee may provide that an Option
shall become exercisable in installments. The Shares constituting each
installment may be purchased in whole or in part at any time after such
installment becomes exercisable, subject to such minimum exercise requirements
as may be designated by the Committee. Prior to the exercise of an Option and
delivery of the Shares represented thereby, the optionee shall have no rights as
a stockholder with respect to any Shares covered by such outstanding Option
(including any dividend or voting rights).

 

(d) Limitations on Grants. If required by the Code, the aggregate Fair Market
Value (determined as of the Grant Date) of Shares for which Incentive Stock
Options are exercisable for the first time by any one participant during any
calendar year under all equity incentive plans of the Company and its
Subsidiaries (as defined for this purpose in Section 424(f) of the Code or any
successor thereto) may not exceed $100,000.

 

(e) Termination; Forfeiture.

 

(i) Death or Disability. Unless otherwise provided in a participant’s award
grant agreement, if a participant ceases to be a director, officer or employee
of the Company and any Subsidiary due to death or Disability, (A) all of the
participant’s Options and SARs that were exercisable on the date of death or
Disability shall remain exercisable for, and shall otherwise terminate at the
end of, a period of one year from the date of such death or Disability, but in
no event after the expiration date of the Options or SARs; provided that, in the
case of Disability, the participant does not engage in Competition during such
one year period unless he or she received written consent to do so from the
Board or the Committee, and (B) all of the participant’s Options and SARs that
were not exercisable on the date of death or Disability shall be forfeited
immediately upon such death or Disability; provided, however, that such Options
or SARs may become fully vested and exercisable in the discretion of the
Committee. If a participant other than a director, officer or employee of the
Company and any Subsidiary ceases to perform services for the Company and any
Subsidiary due to death or Disability, the provisions set forth in such
participant’s award grant agreement shall control. Notwithstanding the
foregoing, if the Disability giving rise to the termination of employment is not
within the meaning of Section 22(e)(3) of the Code or any successor thereto,
Incentive Stock Options not exercised by such

 

A-7

--------------------------------------------------------------------------------


 

participant within 3 months after the date of termination of employment will
cease to qualify as Incentive Stock Options and will be treated as Non-qualified
Stock Options under this Plan if required to be so treated under the Code.

 

(ii) Retirement. Unless otherwise provided in a participant’s award grant
agreement, if a participant ceases to be a director, officer or employee of the
Company and any Subsidiary upon the occurrence of his or her Retirement, (A) all
of the participant’s Options and SARs that were exercisable on the date of
Retirement shall remain exercisable for, and shall otherwise terminate at the
end of, a five (5) year period or the remaining term of the Option or SAR,
whichever is shorter, after the date of Retirement, but in no event after the
expiration date of the Options or SARs; provided that the participant does not
engage in Competition during such five-year or remaining period unless he or she
receives written consent to do so from the Board or the Committee, and (B) all
of the participant’s Options and SARs that were not exercisable on the date of
Retirement shall be forfeited immediately upon such Retirement; provided,
however, that such Options or SARs may become fully vested and exercisable in
the discretion of the Committee. If a participant other than a director, officer
or employee of the Company and any Subsidiary ceases to perform services for the
Company and any Subsidiary upon the occurrence of his or her Retirement, the
provisions set forth in such participant’s award grant agreement shall control.
Notwithstanding the foregoing, Incentive Stock Options not exercised by such
participant within 3 months after Retirement will cease to qualify as Incentive
Stock Options and will be treated as Non-qualified Stock Options under this Plan
if required to be so treated under the Code.

 

(iii) Discharge for Cause. If a participant ceases to be a director, officer or
employee of, or to perform other services for, the Company or a Subsidiary due
to Cause, or if a participant does not become a director, officer or employee
of, or does not begin performing other services for, the Company or a Subsidiary
for any reason, all of the participant’s Options and SARs shall expire and be
forfeited immediately upon such cessation or non-commencement, whether or not
then exercisable.

 

(iv) Other Termination. Unless otherwise provided in a participant’s award grant
agreement, if a participant ceases to be a director, officer or employee of the
Company or a Subsidiary for any reason other than death, Disability, Retirement
or Cause, (A) all of the participant’s Options and SARs that were exercisable on
the date of such cessation shall remain exercisable for, and shall otherwise
terminate at the end of, a period of 30 days after the date of such cessation,
but in no event after the expiration date of the Options or SARs; provided that
the participant does not engage in Competition during such 30-day period unless
he or she receives written consent to do so from the Board or the Committee, and
(B) all of the participant’s Options and SARs that were not exercisable on the
date of such cessation shall be forfeited immediately upon such cessation. If a
participant other than a director, officer or employee of the Company and any
Subsidiary ceases to perform services for the Company and any Subsidiary for any
reason other than death, Disability, Retirement or Cause, the provisions set
forth in such participant’s award grant agreement shall control.

 

(v) Black-out Periods. If there is a blackout period under Section 5
(“Confidential Information, Disclosure and Insider Trading”) of the Company’s
Code of Business Conduct and Ethics or applicable law (or a Committee-imposed
blackout period) that prohibits the buying or selling of shares during any part
of the ten-day period before the expiration of any Option based on the
termination of a participant’s service (as described above), the period for
exercising the Options shall be extended until ten (10) days beyond when such
blackout period ends. Notwithstanding any provision hereof or within an award
agreement, no Option shall ever be exercisable after the expiration date of its
original term as set forth in the award agreement.

 

7. Stock Appreciation Rights.

 

The Committee shall have the authority to grant SARs under this Plan, either
alone or to any optionee in tandem with Options (either at the time of grant of
the related Option or thereafter by amendment to an outstanding Option). SARs
shall be subject to such terms and conditions as the Committee may specify. SARs

 

A-8

--------------------------------------------------------------------------------


 

shall be subject to a minimum vesting period of at least one (1) year commencing
from the Grant Date; provided that up to an aggregate 540,000 Shares underlying
Options and SARs may be issued during the effectiveness of this Plan without
being subject to a minimum vesting period. No SAR shall be exercisable in whole
or in part more than ten (10) years after the Grant Date. For the purpose of
clarity, this Section 7 will not prevent the Committee from accelerating the
vesting of any SAR in accordance with any of the provisions set forth in this
Plan.

 

No SAR may be exercised unless the Fair Market Value of a Share on the date of
exercise exceeds the exercise price of the SAR or, in the case of SARs granted
in tandem with Options, the exercise price of any Options to which the SARs
correspond. Prior to the exercise of the SAR and any delivery of the related
Shares represented thereby, the participant shall have no rights as a
stockholder with respect to Shares covered by such outstanding SAR (including
any dividend or voting rights).

 

SARs granted in tandem with Options shall be exercisable only when, to the
extent and on the conditions that any related Option is exercisable. The
exercise of an Option shall result in an immediate forfeiture of any related SAR
to the extent the Option is exercised, and the exercise of an SAR shall cause an
immediate forfeiture of any related Option to the extent the SAR is exercised.

 

Upon the exercise of an SAR, the participant shall be entitled to a distribution
in an amount equal to the difference between the Fair Market Value of a Share on
the date of exercise and the exercise price of the SAR or, in the case of SARs
granted in tandem with Options, the exercise price of any Option to which the
SAR is related, multiplied by the number of Shares as to which the SAR is
exercised. The Committee shall decide whether such distribution shall be in
cash, in Shares having a Fair Market Value equal to such amount, or in a
combination thereof.

 

All SARs will be exercised automatically on the last day prior to the expiration
date of the SAR or, in the case of SARs granted in tandem with Options, any
related Option, so long as the Fair Market Value of a share of Common Stock on
that date exceeds the exercise price of the SAR or any related Option, as
applicable. An SAR granted in tandem with Options shall expire at the same time
as any related Option expires and shall be transferable only when, and under the
same conditions as, any related Option is transferable.

 

8. Restricted Stock.

 

The Committee may at any time and from time to time grant Shares of Restricted
Stock under this Plan to such participants and in such amounts as it determines.
Each grant of Shares of Restricted Stock shall be subject to such terms and
conditions as the Committee shall determine, including but not limited to
applicable restrictions on such Shares, the duration of such restrictions, and
the time or times at which such restrictions shall lapse with respect to all or
a specified number of Shares that are part of the grant. The Committee may
condition the grant or vesting of Shares of Restricted Stock upon the attainment
of specified performance targets (including, without limitation, the Performance
Goals) or such other factors as the Committee may determine in its sole
discretion, including compliance with the requirements of Section 162(m) of the
Code as and to the extent the Committee determines that complying with Section
162(m) of the Code is advisable for such Award.

 

Except as otherwise provided by the Committee or unless such Shares of
Restricted Stock are treasury shares, the participant will be required to pay
the Company the aggregate par value of any Shares of Restricted Stock (or such
larger amount as the Board may determine to constitute capital under the General
and Business Corporation Law of the State of Missouri, as amended, or any
successor thereto) within ten days of the Grant Date. Unless otherwise
determined by the Committee, certificates representing Shares of Restricted
Stock granted under this Plan will be held in escrow by the Company on the
participant’s behalf during any period of restriction thereon and will bear an
appropriate legend specifying the applicable restrictions thereon, and the
participant will be required to execute a blank stock power therefor. Except as
otherwise provided by the Committee, during such period of restriction the
participant shall have all of the rights of a holder of Common Stock, including
but not limited to the rights to receive dividends and to vote, and any stock or
other securities

 

A-9

--------------------------------------------------------------------------------


 

received as a distribution with respect to such participant’s Restricted Stock
shall be subject to the same restrictions as then in effect for the Restricted
Stock, provided that any dividends and distributions that would otherwise be
payable shall accrue and be payable only if and when such Shares cease to be
subject to restrictions.

 

Unless otherwise determined by the Committee, immediately prior to a Change in
Control during any period of restriction, all restrictions on Shares granted to
such participant shall lapse. At such time as a participant ceases to be, or in
the event a participant does not become, a director, officer or employee of, or
otherwise perform services for, the Company or its Subsidiaries for any reason,
unless otherwise determined by the Committee, all Shares of Restricted Stock
granted to such participant on which the restrictions have not lapsed shall be
immediately forfeited to the Company.

 

9. Other Stock-Based Awards.

 

The Committee is authorized to grant to Eligible Persons Other Stock-Based
Awards that are denominated in, valued in whole or in part by reference to, or
otherwise based on or related to Shares, including but not limited to Shares in
payment of the amounts due under an incentive or performance plan sponsored or
maintained by the Company, stock equivalent units, restricted stock units, and
Awards valued by reference to the value of Shares. Other Stock-Based Awards may
be granted either alone or in addition to or in tandem with other Awards granted
under the Plan. The Committee will determine the Eligible Persons to whom, and
the time or times at which, grants of Other Stock-Based Awards will be made, the
amount of consideration for any Other Stock-Based Awards, including no
consideration or such minimum consideration as may be required by applicable
law, the number of Shares subject to such Other Stock-Based Awards to be
awarded, the price (if any) to be paid by the Eligible Person, the time or times
within which such Other Stock-Based Awards may be subject to forfeiture, the
vesting schedule and rights to acceleration thereof, and all other terms and
conditions of the Other Stock-Based Awards. The Committee may condition the
grant or vesting of Other Stock-Based Awards upon the attainment of specified
performance targets (including, without limitation, the Performance Goals) or
such other factors as the Committee may determine in its sole discretion,
including compliance with the requirements of Section 162(m) of the Code as and
to the extent the Committee determines that complying with Section 162(m) of the
Code is advisable for such Award. Each Other Stock-Based Award will be evidenced
by an award grant agreement in a form that the Committee may from time to time
approve.

 

10. Performance Awards and 162(m) Compliance.

 

(a) Section 162(m) Compliance. If the Committee, in its discretion, determines
that it is appropriate to establish a Performance Award for a Covered Employee,
the terms of the Performance Award will comply with this Section 10. Performance
Awards are intended to satisfy the Performance-Based Exception. If changes are
made to Code Section 162(m) to permit flexibility with respect to an Award or
Awards available under this Plan, the Committee may, subject to this Section 10,
make any adjustments to Performance Awards as it deems appropriate and as
permitted by the changes in Code Section 162(m).

 

(b) Performance Award Eligibility and Timing for Establishing Performance Goals.

 

(i) Eligibility. Subject to and consistent with the provisions of this Plan,
Performance Awards may be granted to an Eligible Person who is, or is likely to
be, as of the end of the tax year in which the Company would claim a tax
deduction in connection with the Performance Award, a Covered Employee in
accordance with this Section 10.

 

(ii) Timing. The Committee will designate the individuals eligible to be granted
a Performance Award for a Year and establish the objective Performance Goals for
the individuals within the first 90 days of that Year; provided, that for a
hiring or promotion after that 90-day period that makes any individual eligible
to be granted a Performance Award, the designation shall not be later than the
elapse of 25% of the remainder of that Year after such hiring or promotion;
provided further, that if the Committee designates a Performance Period of less
than a full year, the establishment of the Performance Goals by the Committee
will be made no later than the elapse of 25% of the Performance Period. The
opportunity to be granted a Performance Award may be evidenced by an award grant

 

A-10

--------------------------------------------------------------------------------


 

agreement, which shall specify the individual’s bonus opportunity, the
Performance Goals, and such other terms not inconsistent with the Plan as the
Committee shall determine. The above notwithstanding, with respect to any
Performance Award and its related Performance Goals, any dividend that would
otherwise be payable during the Performance Period shall accrue and be payable
only if and when such Performance Goals are achieved and such Award or portion
thereof vests.

 

(c) Performance Goals.

 

(i) Establishment. Within the time period prescribed in Section 10(b)(ii), the
Committee shall establish Performance Goals for the Year (which may be the same
or different for some or all Covered Employees) and shall establish the
threshold and maximum bonus opportunity for each Covered Employee for the
attainment of specified threshold and maximum Performance Goals. Performance
Goals and bonus opportunities may be weighted for different factors and measures
as the Committee determines. For Performance Awards designed to qualify for the
Performance-Based Exception, objective performance criteria used to establish
Performance Goals shall be one or more of the following (each a “Performance
Measure”):

 

(A) Earnings from continuing operations (either in the aggregate or on a
per-Share basis);

 

(B) Growth or rate of growth in earnings (either in the aggregate or on a
per-Share basis);

 

(C) Net income or loss (either in the aggregate or on a per-Share basis);

 

(D) Revenues (either operating or in total);

 

(E) Growth or rate of growth in revenues (either operating or in total)

 

(F) Net cash provided by operating activities;

 

(G) Growth or rate of growth in net cash provided by operating activities;

 

(H) Free cash flow (either in the aggregate on a per-Share basis);

 

(I) Earnings before interest, taxes, depreciation, amortization, and
acquisition-related expenses;

 

(J) Growth or rate of growth in earnings before interest, taxes, depreciation,
amortization, and acquisition-related expenses;

 

(K) Reductions in expense levels, determined either on a Company-wide basis or
in respect of any one more business units;

 

(L) Expense management and employee productivity;

 

(M) Stockholder returns (including return on assets, investments, equity, or
sales);

 

(N) Return measures (including return on assets, equity, sales or invested
capital);

 

(O) Growth or rate of growth in return measures (including return on assets,
equity, or sales);

 

(P) Share price (including attainment of a specified per-Share price during the
Performance Period; growth measures and total stockholder return or attainment
by the Shares of a specified price for a specified period of time);

 

(Q) Strategic business criteria, consisting of one or more objectives based on
meeting specified hiring and/or retention of key employees, business expansion
goals, objectively identified project milestones, debt targets, and goals
relating to acquisitions or divestitures; or

 

(R) Achievement of business or operational goals such as market penetration,
release of software upgrades, business development and/or regulatory compliance;

 

A-11

--------------------------------------------------------------------------------


 

provided that applicable Performance Measures may be applied on a pre-or
post-tax basis; and provided further that the Committee may, on the Grant Date
of a Performance Award intended to comply with the Performance-Based Exception,
provide that the formula for such Performance Award include or exclude items to
measure specific Performance Measures such as share-based compensation expense,
acquisition related expenses, expense resulting from amortization of debt
issuance costs or other loan fees, expense resulting from amortization of
intangibles, gain or loss on extinguishment of debt, accreted interest expense,
charges or credits related to the adjustment of assets or liabilities to fair
value (for example, charges related to asset impairments or the mark-to-market
adjustment of the convertible debt embedded option), gains or losses resulting
from foreign exchange transaction or translation adjustments, restructuring
charges, gains or losses from discontinued operations, any unusual or
non-recurring charge or credit, extraordinary gains or losses, the current
period income statement effect of businesses or assets acquired or divested;
expense or income, including the cumulative effect, of any new accounting
principle adopted during the year, and, expense or income related to the
adoption of new accounting methods or principles.

 

(ii) Flexibility as to Timing, Weighting, Applicable Business Unit. For
Performance Awards intended to comply with the Performance-Based Exception, the
Committee shall set the Performance Goals within the time period prescribed by
Section 162(m) of the Code. The levels of performance required with respect to
Performance Measures may be expressed in absolute or relative levels and may be
based upon a set increase, set positive result, maintenance of the status quo,
set decrease or set negative result. Performance Measures may differ for
Performance Awards to different grantees. The Committee shall specify the
weighting (which may be the same or different for multiple objectives) to be
given to each performance objective for purposes of determining the final amount
payable with respect to any such Performance Award. Any one or more of the
Performance Measures may apply to a grantee, to the Company as a whole, to one
or more affiliates or to a department, unit, division or function within the
Company, within any one or more affiliates or any one or more joint ventures,
and may apply either alone or relative to the performance of other businesses or
individuals (including industry or general market indices).

 

(iii) Discretion to Adjust. The Committee shall have the discretion to adjust
the determinations of the degree of attainment of the pre-established
Performance Goals; provided, however, Performance Award compensation that is
designed to qualify for the Performance-Based Exception may not be adjusted
upward. The Committee retains the discretion to adjust compensation under
Performance Awards downward. The Committee may not delegate any responsibility
with respect to Performance Awards intended to qualify for the Performance-Based
Exception. All determinations by the Committee as to the achievement of the
pre-established Performance Goals must be certified in writing prior to payment
of the Performance Award.

 

(iv) Alteration of Performance Measures. If applicable laws allow a Performance
Award to qualify for the Performance-Based Exception even if the Committee
alters the governing Performance Measures without obtaining stockholder
approval, the Committee will have sole discretion to make such changes without
obtaining stockholder approval.

 

(d) Determination of Amount of Performance Awards.

 

(i) Restricted Stock Award Limitation. No grantee may be awarded Restricted
Stock Performance Awards in any one calendar year, pursuant to this Section 10,
in excess of 600,000 Shares, as such number may be adjusted pursuant to Section
16 below.

 

(ii) Other Stock-Based Award Limitation. No grantee may be awarded Other
Stock-Based Awards Performance Awards in any one calendar year, pursuant to this
Section 10, in excess of 600,000 Shares, as such number may be adjusted pursuant
to Section 16 below.

 

(iii) Cash Award Limitation. No grantee may be granted cash Performance Awards,
pursuant to this Section 10, in any one Year the maximum payout for which, when
added to the maximum payout for all other cash Performance Awards granted to
such grantee pursuant to this Section 10 in the same

 

A-12

--------------------------------------------------------------------------------


 

Year, could exceed 300% of the grantee’s annual base salary (up to a maximum of
$1,000,000 of base salary) as of the first day the Year (or, if later, as of the
date on which the grantee becomes an employee of the Company or a Subsidiary).
If the Performance Period is greater than one year, the 300% limitation will
apply separately for each 12 month period in the Performance Period.

 

(e) Committee Certification and Determination of Amount of Performance Award.
The Committee shall determine and certify in writing the degree of attainment of
Performance Goals as soon as administratively practicable after the end of each
Year but not later than 90 days after the end of that Year. The Committee shall
determine an individual’s maximum Performance Award based on the level of
attainment of the Performance Goals (as certified by the Committee) and the
individual’s bonus opportunity. The Committee reserves the discretion to reduce
(but not below zero) the amount of an individual’s Performance Award below the
maximum Performance Award. The determination of the Committee to reduce (or not
pay) an individual’s Performance Award for a Year will not affect the maximum
Performance Award payable to any other individual. No Performance Award will be
payable to an individual unless at least the threshold Performance Goal is
attained.

 

(f) Payment of Performance Awards.

 

(i) Timing. Performance Awards will be paid as soon as administratively
practicable after the Committee determines the amount of the Performance Award,
but not later than 90 days after the Committee certifies the degree of
attainment of Performance Goals.

 

(ii) Form. An individual’s Performance Award for a Year may be paid in cash or
Restricted Stock as determined by the Committee at the time of the grant. The
Committee may provide in an award grant agreement that payment of an Performance
Award may be deferred in accordance with any rules or procedures that may be
established by the Committee from time to time, either before or after the
decision or election to defer is made.

 

(g) Cessation of Services. If an individual ceases to provide services to the
Company or a subsidiary in the capacity of an employee or consultant during the
Year, the Committee may authorize the payment of an Performance Award to that
individual, and in the absence of the authorization, the individual will receive
no Performance Award for that Year.

 

11. Withholding Taxes.

 

(a) Participant Election. Unless otherwise determined by the Committee, a
participant who is an employee may elect to deliver Shares (or have the Company
withhold Shares acquired upon exercise of an Option or SAR or deliverable upon
grant or vesting of Restricted Stock or other Awards, as the case may be) to
satisfy, in whole or in part, the amount the Company is required to withhold for
federal, state or local taxes in connection with the exercise of an Option or
SAR or the delivery of Restricted Stock or other Awards upon grant or vesting,
as the case may be.

 

Such election for withholding taxes must be made on or before the date the
amount of tax to be withheld is determined. Once made, the election shall be
irrevocable. The fair market value of the Shares to be withheld or delivered
will be the Fair Market Value as of the date the amount of tax to be withheld is
determined; provided, however, in no event shall the Fair Market Value of Shares
withheld exceed the applicable minimum statutory withholding rate (or, in the
discretion of the Committee, the Fair Market Value of Shares withheld may be up
to but not in excess of the maximum statutory withholding rate, provided that
withholding Shares with a Fair Market Value in excess of the minimum statutory
withholding rate will not result in an Award otherwise classified as an equity
award under ASC Topic 718 to be classified as a liability award under ASC Topic
718). In the event a participant elects to deliver or have the Company withhold
Shares pursuant to this Section 11(a), such delivery or withholding must be made
subject to the conditions and pursuant to the procedures set forth in Section
6(b) with respect to the delivery or withholding of Common Stock in payment of
the exercise price of Options. If no such election to withhold taxes is made
from applicable Common Stock as set forth above, it shall be the participant’s
obligation to have such monies paid or withheld by tendering a cash payment of
such amounts instead.

 

A-13

--------------------------------------------------------------------------------


 

(b) Company Requirement. The Company may require, as a condition to any grant or
exercise under this Plan or to the delivery of certificates for Shares issued
hereunder, that the grantee make provision for the payment to the Company,
either pursuant to Section 11(a) or this Section 11(b), of federal, state or
local taxes of any kind required by law to be withheld with respect to any grant
or delivery of Shares. The Company, to the extent permitted or required by law,
shall have the right to deduct from any payment of any kind (including salary or
bonus) otherwise due to a grantee, an amount equal to any federal, state or
local taxes of any kind required by law to be withheld with respect to any grant
or delivery of Shares under this Plan.

 

12. Written Agreement; Vesting.

 

Each participant to whom a grant is made under this Plan shall enter into a
written agreement with the Company that shall contain such provisions,
including, without limitation, vesting requirements, consistent with the
provisions of this Plan, as may be approved by the Committee. Unless the
Committee determines otherwise and except as otherwise provided in Sections 6, 7
and 8, in connection with a Change in Control or certain occurrences of
termination, no Option grant under this Plan may vest fully less than three (3)
years from the date such grant is made.

 

13. Transferability.

 

Unless the Committee determines otherwise, no Award granted under this Plan
shall be transferable by a participant other than by will or the laws of descent
and distribution or to a participant’s Family Member by gift or a qualified
domestic relations order as defined by the Code. Unless the Committee determines
otherwise, an Option or SAR may be exercised only by the optionee or grantee
thereof; by his or her Family Member if such person has acquired the Option or
SAR by gift or qualified domestic relations order; by the executor or
administrator of the estate of any of the foregoing or any person to whom the
Option is transferred by will or the laws of descent and distribution; or by the
guardian or legal representative of any of the foregoing; provided that
Incentive Stock Options may be exercised by any Family Member, guardian or legal
representative only if permitted by the Code and any regulations thereunder. All
provisions of this Plan shall in any event continue to apply to any Award
granted under this Plan and transferred as permitted by this Section 13, and any
transferee of any such Award shall be bound by all provisions of this Plan as
and to the same extent as the applicable original grantee.

 

14. Listing, Registration and Qualification.

 

If the Committee determines that the listing, registration or qualification upon
any securities exchange or under any law of Shares subject to any Award is
necessary or desirable as a condition of, or in connection with, the granting of
same or the issue or purchase of Shares thereunder, no such Award may be
exercised in whole or in part, and no Shares may be issued, unless such listing,
registration or qualification is effected free of any conditions not acceptable
to the Committee.

 

15. Transfer of Employee.

 

The transfer of an employee from the Company to a Subsidiary, from a Subsidiary
to the Company, or from one Subsidiary to another, shall not be considered a
termination of employment; nor shall it be considered a termination of
employment if an employee is placed on military or sick leave or such other
leave of absence which is considered by the Committee as continuing intact the
employment relationship.

 

16. Adjustments; Change in Control.

 

In the event of a reorganization, recapitalization, stock split, stock dividend,
combination of shares, merger, consolidation, distribution of assets, or any
other change in the corporate structure or shares of the Company, the Committee,
as necessary to prevent dilution or enlargement of the benefits or potential
benefits intended to be made available under this Plan, shall appropriately and
equitably make such adjustment in (i) the number and kind of Shares available
for issuance under this Plan (including, without limitation, the total number

 

A-14

--------------------------------------------------------------------------------


 

of Shares available for issuance under this Plan pursuant to Section 4), (ii)
the number and kind of Shares subject to outstanding Awards, and (iii) the
exercise price of outstanding Options and SARs; provided, in each case, that
with respect to Awards of Incentive Stock Options intended to qualify as
Incentive Stock Options after such adjustment, no such adjustment shall be
authorized to the extent such adjustment would cause the Incentive Stock Option
to violate Section 424(a) of the Code. Any such adjustment shall be final,
conclusive and binding for all purposes of this Plan. In the event of any
merger, consolidation or other reorganization in which the Company is not the
surviving or continuing corporation or in which a Change in Control is to occur,
all of the Company’s obligations regarding Awards that were granted hereunder
and that are outstanding on the date of such event shall, on such terms as may
be approved by the Committee prior to such event, be assumed by the surviving or
continuing corporation or canceled in exchange for property (including cash).
Notwithstanding the foregoing, no amendment shall be made to any stock Option
that would be deemed to be a repricing under the rules of the Market unless such
amendment is first subject to and approved by the Company’s shareholders.

 

(a) Change in Control Generally. Unless the Committee otherwise determines in
the manner set forth in Section 16(d) below or unless otherwise provided in a
participant’s award grant agreement or employment agreement, upon the occurrence
of a Change in Control, (i) all Options and SARs shall become exercisable, (ii)
any restriction period on all Restricted Stock and/or other stock-based Awards
shall lapse immediately prior to such Change in Control, (iii) Shares underlying
Awards of Restricted Stock and/or Other Stock-Based Awards shall be issued to
each participant then holding such Award immediately prior to such Change in
Control or, (iv) at the discretion of the Committee (as constituted immediately
prior to the Change in Control), each such Option, SAR, Restricted Stock, and/or
Other Stock-Based Award shall be canceled in exchange for an amount equal to the
product of (A)(I) in the case of Options and SARs, the excess, if any, of the
product of the price paid for shares of the Company upon a Change in Control
over the Fair Market Value at the Grant Date for such Award, and (II) in the
case of other such Awards, the price paid for shares of the Company upon a
Change in Control, multiplied by (B) the aggregate number of Shares covered by
such Award, less any amount per Award to be paid by the participant or by which
the amount ultimately to be paid to the participant is reduced.

 

(b) Performance Awards. Unless the Committee otherwise determines in the manner
set forth in Section 16(d) below or unless otherwise provided in a participant’s
award grant agreement or employment agreement, upon the occurrence of a Change
in Control, (A) any Performance Period in progress at the time of the Change in
Control for which performance-based Awards are outstanding shall end effective
upon the occurrence of such Change in Control and (B) all participants granted
such Awards shall be deemed to have earned and be vested in a pro rata award
assuming achievement of the greater of target performance and actual
performance.

 

(c) Timing of Payments. Payment of any amounts calculated in accordance with
Sections 16(a) and (b) above shall be made in cash or, if determined by the
Committee (as constituted immediately prior to the Change in Control), in shares
of the common stock of the New Employer having an aggregate fair market value
equal to such amount and shall be payable in full, as soon as reasonably
practicable, but in no event later than 30 days, following the Change in
Control. For purposes hereof, the fair market value of one share of common stock
of the New Employer shall be determined by the Committee (as constituted
immediately prior to the consummation of the transaction constituting the Change
in Control), in good faith.

 

(d) Alternative Awards. Notwithstanding Sections 16(a), (b) and (c) above and
unless otherwise provided in a participant’s award grant agreement or employment
agreement, no cancellation, termination, acceleration of exercisability or
vesting, lapse of any restricted period or settlement or other payment shall
occur with respect to any outstanding Award if the Committee (as constituted
immediately prior to the consummation of the transaction constituting the Change
in Control) reasonably determines, in good faith, prior to the Change in Control
that such outstanding Awards shall be honored or assumed, or new rights
substituted therefore (such honored, assumed or substituted Award being
hereinafter referred to as an “Alternative Award”) by the New Employer, provided
that any Alternative Award must:

 

(i) be based on shares of common stock that are traded on an established U.S.
securities market;

 

A-15

--------------------------------------------------------------------------------


 

(ii) provide the participant (or each participant in a class of participants)
with rights and entitlements substantially equivalent to or better than the
rights, terms and conditions applicable under such Award, including, but not
limited to, an identical or better exercise or vesting schedule and identical or
better timing and methods of payment;

 

(iii) have substantially equivalent economic value to such Award (determined at
the time of the Change in Control); and

 

(iv) have terms and conditions which provide that in the event that the
participant suffers an involuntary termination within two years following the
Change in Control any conditions on such participant’s rights under, or any
restrictions on transfer or exercisability applicable to, each such Award held
by such participant shall be waived or shall lapse, as the case may be;
provided, that (A) any Performance Period in progress at the time of such
involuntary termination for which performance-based Awards are outstanding shall
end effective upon the occurrence of such termination and (B) all participants
granted such Awards shall be deemed to have earned and be vested in a pro rata
award assuming achievement of the greater of target performance and actual
performance.

 

17. Amendment and Termination of this Plan.

 

The Board of Directors or the Committee, without approval of the stockholders,
may amend or terminate this Plan, except that no amendment shall become
effective without prior approval of the stockholders of the Company if
stockholder approval would be required by applicable law or regulations,
including if required for continued compliance with the performance-based
compensation exception of Section 162(m) of the Code or any successor thereto,
under the provisions of Section 422 of the Code or any successor thereto, or by
any listing requirement of the principal stock exchange or market on which the
Common Stock is then listed. Notwithstanding the foregoing, no amendment shall
be made to any Option that would be deemed to be a repricing under the rules of
the Market unless such amendment is first subject to and approved by the
Company’s shareholders.

 

18. Amendment or Substitution of Awards under this Plan.

 

The terms of any outstanding Award under this Plan may be amended from time to
time by the Committee in its discretion in any manner that it deems appropriate
(including, but not limited to, acceleration of the date of exercise of any
Award or of the date of lapse of restrictions on Shares); provided that, (a)
except as otherwise provided in Section 16, no such amendment shall adversely
affect in a material manner any right of a participant under the Award without
his or her written consent, (b) without the prior approval of the Company’s
shareholders and except as provided for in Section 4, no Option or SAR may be
(i) amended to reduce the exercise price thereof; (ii) cancelled in exchange for
the grant of any new Option or SAR with an exercise price lower than the
exercise price of the cancelled or exchanged Option or SAR; (iii) cancelled in
exchange for cash, other property or the grant of any new Award at a time when
the exercise price of the Option or SAR is greater than the current Fair Market
Value of a Share or (iv) amended in any other manner that would be deemed to be
a repricing under the rules of the Market, and (c) except as otherwise provided
in Section 16 or as set forth in the applicable stock option agreements (e.g.,
with respect to cancellation of Options upon termination of employment), there
shall be no adjustment to the grantees, number of shares, or exercise prices
with regard to any Option grant after the Grant Date.

 

19. Commencement Date; Termination Date.

 

The date of original commencement of this Plan was June 2, 2004, and the
effective date of this most recent amendment and restatement of the Plan shall
be January 1, 2016, subject to approval by the stockholders of the Company.
Unless previously terminated upon the adoption of a resolution of the Board
terminating this Plan, this Plan shall terminate at the close of business on the
date that is ten years after January 1, 2016. No termination of this Plan shall
materially and adversely affect any of the rights or obligations of any person,
without his or her written consent, under any grant of Options or other
incentives theretofore granted under this Plan.

 

A-16

--------------------------------------------------------------------------------


 

20. Severability.

 

Whenever possible, each provision of this Plan shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Plan is held to be prohibited by or invalid under applicable law, such
provision shall be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of this Plan.

 

21. Governing Law.

 

The Plan shall be governed by the corporate laws of the State of Missouri,
without giving effect to any choice of law provisions that might otherwise refer
construction or interpretation of this Plan to the substantive law of another
jurisdiction.

 

22. Compliance with Code Section 409A.

 

To the extent necessary and applicable, the provisions of this Plan are intended
to comply with or be exempt from Code Section 409A and all applicable
regulations, and shall otherwise be construed in the manner necessary to ensure
compliance with those provisions to the extent required by applicable law.
Notwithstanding any provision of this Plan to the contrary, to the extent an
Award shall be deemed to be vested or restrictions lapse, expire or terminate
upon the occurrence of a Change in Control and such Change in Control does not
constitute a “change in ownership or effective control” or a “change in the
ownership or a substantial portion of the assets” of the Company within the
meaning of Code Section 409A(a)(2)(A)(v), then even though such Award may be
deemed to be vested or restrictions lapse, expire or terminate upon the
occurrence of the Change in Control or any other provision of this Plan, payment
will be made, to the extent necessary to comply with the provisions of Code
Section 409A, to the participant on the earliest of:

 

(a) the participant’s “separation from service” with the Corporation (determined
in accordance with Code Section 409A); provided, however, that if the
participant is a “specified employee” (within the meaning of Code Section 409A),
the payment date shall be the date that is six (6) months after the date of the
participant’s separation from service with the employing Company or Subsidiary,
as the case may be (except that during such 6 month period the participant may
receive total payments from the Company that do not exceed the amount specified
in Treas. Reg. Section 1.409A-1(b)(9)(iii)(A));

 

(b) the date payment otherwise would have been made in the absence of any
provisions in this Plan to the contrary (provided such date is permissible under
Code Section 409A); or

 

(c) the participant’s death.

 

23. Company Recoupment of Awards.

 

A participant’s rights with respect to any Award under this Plan and any Shares
or cash payment delivered pursuant to an Award under this Plan will in all
events be subject to forfeiture, recovery by the Company or other action (i)
pursuant to any right that the Company may have under any Company recoupment
policy or other agreement or arrangement with a participant, (ii) pursuant to
any right or obligation that the Company may have regarding the clawback of
“incentive-based compensation” under Section 10D of the Exchange Act and any
applicable rules and regulations promulgated thereunder from time to time by the
Securities and Exchange Commission or (iii) as required by any other applicable
law.

 

*   *   *

 

A-17

--------------------------------------------------------------------------------